Russell Jacoby was convicted in the county court of Ellis county on the 9th day of April, 1910, on a charge of disturbing a public meeting, and on the same date was adjudged by the court to pay a fine of ten dollars and costs taxed at one hundred twenty-four dollars. He prayed an appeal and was allowed forty-five days by the court within which to make and serve case-made, ten days to suggest amendments, and five days to sign and settle. No order was made within which to perfect the appeal in this court. Under the statutes the appeal must be taken to this court within sixty days from the date of rendition of judgment unless the time is extended for good cause. The appeal was filed in this court on the 23rd day of June, 1910, more than sixty days after the rendition of the judgment, and under repeated holdings of this court we are without jurisdiction to review the same. On motion of the Attorney General the appeal is dismissed. *Page 653